DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the arguments/remarks for Application 16/850,659 filed on 1 March 2022.
Claims 1 and 8 have been amended.
Applicant’s remarks/arguments/amendments to the claims at issue are sufficient to overcome the claim objections as well as the rejections of the claims under 35 U.S.C. § 112(b), § 101, and § 103 set forth in the previous Office Action. Accordingly, the claim objections as well as the rejections of the claims under 35 U.S.C. § 112 and § 102 are withdrawn.
Claims 1-20 are currently pending, have been examined, and have been allowed. 

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:
The cited prior arts, taken alone or in combination, fail to teach the claimed invention primarily set forth in the limitations of representative claim 8. Therefore the combined prior arts of record fail to render the rejected claims obvious. 

Amended representative claim 8 recites a computer-implemented method comprising: 

“receiving, via a network, a communication identifying a remote database and including one or more identifiers associated with a first value stored in the remote database and being transferred to a first entity by a second entity, wherein the first value is modifiable by the second entity using the identifiers; 

preventing modification of the first value stored in the remote database by the second entity, the preventing including: 

identifying, from amongst a plurality of application programming interfaces, an application programming interface allowing operations to be performed on the remote database, and using the identified application programming interface to transfer the first value associated with the one or more identifiers to be instead associated with one or more other identifiers unknown to the second entity and associated with the first entity; and 

after preventing modification of the first value stored in the remote database by the second entity, triggering a transfer of a second value to a database record associated with the second entity, the second value based on the first value”.

The invention relates to transaction processing in databases, and, more particularly, to the use of application programming interfaces (APIs) for transferring values stored in remote databases from a second entity to a first entity wherein the second entity may have opportunity to modify the value, in order to manipulate or interfere with the transfer or otherwise fraudulently exploit the value associated with the transaction. Applicant’s invention prevents such modification leading to manipulation of a stored value being transferred by the second entity by instead engaging an application programming interface to transfer the first value associated with one or more identifiers unknown to the second entity but associated with the first entity. In such manner, the second entity is prevented or precluded from modifying the first value stored in the remote database while effecting a transfer of non-modified first value to the first entity wherein the transfer is accomplished without requiring transaction or locking semantics to be provided to the application programming interface. None of the prior art references cited include any disclosure of such a preventing process wherein the first value is disassociated from the second entity while associating the first value with the first entity in order to prevent the second entity from fraudulently exploiting the first value upon receipt of communication indicating the transfer of a first value to the first entity by the second entity that does not include or provide transaction or locking operations to the application programming interface.

Specifically, the prior arts alone or when taken in combination, do not disclose the specific limitation(s): 

“preventing modification of the first value stored in the remote database by the second entity, the preventing including: 

identifying, from amongst a plurality of application programming interfaces, an application programming interface allowing operations to be performed on the remote database, and using the identified application programming interface to transfer the first value associated with the one or more identifiers to be instead associated with one or more other identifiers unknown to the second entity and associated with the first entity”;

For these reasons above, representative claim 8 is deemed to be allowable over the cited prior arts of record. Independent claim 1 recites similar subject matter as independent claim 8 and is allowable based on the same rationale as above. Claims 2-7 and 9-20 are allowed based on their dependency on the allowed independent claims. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692